Name: Commission Regulation (EEC) No 663/83 of 23 March 1983 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  accounting
 Date Published: nan

 No L 78 / 12 Official Journal of the European Communities 24. 3 . 83 COMMISSION REGULATION (EEC) No 663/83 of 23 March 1983 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 8 (5) thereof, Whereas, in order to permit a coordinated and uniform application within the Community of the provisions of Article 9 of Commission Regulation (EEC) No 1998/78 (3), as last amended by Regulation (EEC) No 1 862/82 (4), further detail should be added thereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 1 The following is hereby inserted as the second sub ­ paragraph of Article 9 of Regulation (EEC) No 1998 /78 : 'Crystalline sugars which are coloured before the crystallization stage by means of a product derived exclusively from sucrose shall not be regarded as coloured within the meaning of the preceding subparagraph.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (*) OJ No L 74, 18 . 3 . 1982, p. 1 . (  ') OJ No L 231 , 23 . 8 . 1978 , p. 5 . 4) OJ No L 205 , 13 . 7 . 1982, p. 12 .